Exhibit 10.2

 

SECOND SUPPLEMENTAL INDENTURE

 

SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”) dated as of
April 23, 2020, among SCCI NATIONAL HOLDINGS, INC., a Delaware corporation
(“SCCI”) and SHIMMICK CONSTRUCTION COMPANY, INC., a California corporation
(together with SCCI, the “New Guarantors”), each a subsidiary of AECOM, a
Delaware corporation (the “Company”) and U.S. Bank National Association, as
trustee under the indenture referred to below (the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS the Company and certain subsidiaries of the Company listed in Schedule I
attached hereto (the “Existing Guarantors”) have heretofore executed and
delivered to the Trustee an Indenture, dated as of February 21, 2017 (the
“Indenture”), providing for the issuance of the Company’s 5.125% Senior Notes
due 2027 (the “Notes”);

 

WHEREAS Section 4.18 of the Indenture provides that under certain circumstances
the Company is required to cause each New Guarantor to execute and deliver to
the Trustee a supplemental indenture pursuant to which such New Guarantor shall
unconditionally guarantee all the Company’s obligations under the Notes pursuant
to a Subsidiary Guarantee on the terms and conditions set forth herein; and

 

WHEREAS pursuant to Section 9.01(a)(7) of the Indenture, the Trustee and the
Company are authorized to execute and deliver this Second Supplemental Indenture
without the consent of holders of the Notes;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each New Guarantor,
the Company and the Trustee mutually covenant and agree for the equal and
ratable benefit of the holders of the Notes as follows:

 

1.         AGREEMENT TO GUARANTEE. Each New Guarantor hereby agrees, jointly and
severally with all the Existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Notes on the terms and subject to the conditions
set forth in Article Ten of the Indenture and to be bound by all other
applicable provisions of the Indenture and the Notes.

 

2.         RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF INDENTURE.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Second Supplemental Indenture shall form a part
of the Indenture for all purposes, and every holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

 

3.         GOVERNING LAW. THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4.         TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Second
Supplemental Indenture or the Subsidiary Guarantee for or in respect of the
recitals contained herein, all of which recitals are made solely by the New
Guarantors and the Company. All of the provisions contained in the Indenture in
respect of the rights, privileges, protections, immunities, powers and duties of
the Trustee shall be applicable in respect of this Second Supplemental Indenture
as fully and with like force and effect as though fully set forth in full
herein.

 

5.         COUNTERPARTS. The parties may sign any number of copies of this
Second Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. The exchange of copies of this
Second Supplemental Indenture and of signature pages by facsimile, PDF or other
electronic signature transmission shall constitute effective execution and
delivery of this Second Supplemental Indenture as to the parties hereto and may
be used in lieu of the original Second Supplemental Indenture for all purposes.
Signatures of the parties hereto transmitted by facsimile, PDF or other
electronic signature shall be deemed to be their original signatures for all
purposes.

 

6.         EFFECT OF HEADINGS. The Section headings herein are for convenience
only and shall not effect the construction thereof.

 

 








 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date Second above  written.

 

 

 

 

 

SCCI NATIONAL HOLDINGS, INC.

 

 

 

By:

/s/ Gregory Dukellis

 

Name:

Gregory Dukellis

 

Title:

General Counsel and Secretary

 

 

 

 

 

SHIMMICK CONSTRUCTION COMPANY, INC.

 

 

 

By:

/s/ Gregory Dukellis

 

Name:

Gregory Dukellis

 

Title:

Secretary

 





Signature Page to Supplemental Indenture – 2027 Notes




 

 

 

 

AECOM

 

 

 

By:

/s/ Paul Cyril

 

Name:

Paul Cyril

 

Title:

Assistant Treasurer

 





Signature Page to Supplemental Indenture – 2027 Notes




 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:

/s/ Bradley E. Scarbrough

 

Name:

Bradley E. Scarbrough

 

Title:

Vice President

 

 

 



Signature Page to Supplemental Indenture – 2027 Notes




 

 

Schedule I

 

AECOM TECHNICAL SERVICES, INC.

TISHMAN CONSTRUCTION CORPORATION

AECOM INTERNATIONAL DEVELOPMENT, INC.

AECOM C&E, INC.

AECOM SERVICES, INC.

AECOM USA, INC.

EDAW, INC.

THE EARTH TECHNOLOGY CORPORATION (USA)

TISHMAN CONSTRUCTION CORPORATION OF NEW YORK

AECOM GLOBAL II, LLC

URS FEDERAL SERVICES, INC.

URS GROUP, INC.

URS HOLDINGS, INC.

URS CORPORATION

URS GLOBAL HOLDINGS, INC.

CLEVELAND WRECKING COMPANY

RUST CONSTRUCTORS INC.

AECOM INTERNATIONAL, INC.

AECOM NUCLEAR LLC

URS OPERATING SERVICES, INC.

URS RESOURCES, LLC

URS CORPORATION – OHIO

AMAN ENVIRONMENTAL CONSTRUCTION, INC.

URS CORPORATION SOUTHERN

AECOM INTERNATIONAL PROJECTS, INC.

E.C. DRIVER & ASSOCIATES, INC.

URS CONSTRUCTION SERVICES, INC.

B.P. BARBER & ASSOCIATES, INC.

FORERUNNER CORPORATION

URS ALASKA, LLC

AECOM GREAT LAKES, INC.

URS CORPORATION – NEW YORK

URS CORPORATION – NORTH CAROLINA

THE HUNT CORPORATION

HUNT CONSTRUCTION GROUP, INC.

 

 

 

